Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2022 has been   considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “edge of the spacer is castellated” (claim 14) must be shown or the feature canceled from the claim.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a “stator” and a “side wall” (of the housing). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities: 
The specification refers to “side walls” (abstract) but does not further elaborate or provide a reference number.  
Appropriate correction is required.

Claim Objections
Claims 7 & 14 are objected to because of the following informalities
In claim 7, change “axel” to ---axle---.
In claim 14, change “and” to ---an---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a housing having two side walls coupled by an axle, each side wall having a stator pole at an edge of the side wall; a wire strung between the stator pole of each side wall; a panel spanning the edge of each side walls and interlocking with the stator pole” is vague and indefinite. The language suggests the stator poles (formed by pole face 22 and ‘riser’ 23) are located on the stator end plates (‘stator’ 6, Fig.6) rather than on the ‘panel’, i.e., the ‘box closure piece’ 7 (or, alternatively, the ‘magnetic box closure piece’ 20).
Similarly, “alternating stator poles of the side walls” (claim 2) is vague and indefinite.
	In claim 3, it is not clear how “the panel interlocks with the plurality of stator poles and removably couples to each side wall.”  The disclosure teaches the “panel” (i.e., the ‘box closure piece’ 7 or, alternatively, the ‘magnetic box closure piece’ 20) interlocks to the “side wall” (i.e., stator 6), not the stator poles, per se. 
	Similarly, in claim 6, “a plurality of panels…interlocking with the plurality of stator poles” is indefinite. 
In claim 8, it is unclear if “spacer” refers to the rotor ‘spacer pieces/plates’ 2 or the ‘axle torsion spacers’ 4.  If the latter, it is unclear how or in what sense they “couple” the first and second rotor plates 3.
	In claim 15, “the plurality of stator poles are castellated” is vague and indefinite.  Per specification [0071], the “castellations” are on the stator 6, not the “plurality of stator poles”.  Also, “the plurality of panels and stator poles interlock at complimentary castellations” is unclear because specification [0080] teaches the “[m]agnetic box closure piece 20 has overhanging holes 30, positioned to correspond with stator 6 castellations” (Figs.10-11).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8 & 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tawse (US 4,211,945).
Regarding claim 1, as best understood, Tawse teaches an electric device comprising:
a housing having two side walls (end plates) 3 & 4 coupled by an axle (shaft) 9, each side wall having a stator pole (stator coil-pole assembly) 8 at an edge of the side wall; 
a wire (coil) 19 strung between the stator pole of each side wall (Fig.3); 
a panel (housing, not numbered) spanning the edge of each side walls 3 & 4 and “interlocking” [sic] with the stator pole (i.e., panel connects side walls via tie rods 11; Fig.1); 
a first plate (rotor) 6 disposed between the side walls and coupled to the axle 9; and 
a magnet 7 disposed at an edge of the first plate 6 proximal to the wire 19 (Fig.1).  


    PNG
    media_image1.png
    337
    469
    media_image1.png
    Greyscale

Regarding claim 7, a second plate 6 is coupled to the ax[le] 9 and disposed between the first plate 6 and a side wall 3 or 4 (Fig.1).  
Regarding claim 8, the second plate 6 is coupled to the first plate 6 by a spacer (sleeves) 38/39 (Fig.1).  
Regarding claim 10, the magnet 7 is coupled to the edge of the first plate 6 and an edge of the second plate 6 (Fig.1).  
Regarding claim 11, a plurality of magnets 7 are coupled to the edge of the first plate 6 and an edge of the second plate 6 proximal to the wire (coil) 19.  
Claims 1, 7-11 & 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spooner et al. (US 5,844,341).
Regarding claim 1, as best understood, Spooner teaches an electric device comprising:
a housing having two side walls (end plate/end caps) 31/33 coupled by an axle (shaft) 16, each side wall having a stator pole (yoke) 35 at an edge of the side wall 31/33 (Figs.2-3); 
a wire (coil) 38 strung between the stator pole of each side wall (Fig.2); 
a panel (beam/plate) 32/40 spanning the edge of each side walls 33 and “interlocking” [sic] with the stator pole (i.e., each beam 32 connects to end plate 31 by end cap 33; c.4:19-21); 
a first plate (rotor ring) 46 disposed between the side walls and coupled to the axle 16; and 
a magnet 40 disposed at an edge of the first plate 46 proximal to the wire 38 (Fig.3).  
Regarding claim 7, a second plate 46 is coupled to the ax[le] 16 and disposed between the first plate 46 and a side wall 31/33 (Fig.2).  
Regarding claim 8, the second plate 46 is coupled to the first plate 46 by a spacer (spider) 48 (Fig.2).  
Regarding claim 9, the first plate 46 has a “hole in the shape of the spacer [48]” [sic] in that the first plate comprises a ring inside which the spacer 48 is clamped (Fig.4).
Regarding claim 10, the magnet 40 is coupled to the edge of the first plate 46 and an edge of the second plate 46 (Fig.2).  
Regarding claim 11, a plurality of magnets 40 are coupled to the edge of the first plate 46 and an edge of the second plate 46 proximal to the wire (coil) 38 (Fig.2).  
Regarding claim 14, an “edge of the spacer [48] is castellated” in that the spacer is a spider with legs (Fig.4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tawse in view of Heinrich et al. (US Pat.Pub.2008/0211322).
Tawse teaches a plurality of stator poles along the edge of each side wall 3 & 4, wherein the wire (coil) is strung between adjacent, alternating stator poles of the side walls, but not in a “zig-zag pattern” [sic] (i.e., wave pattern). 
But, Heinrich teaches a permanent magnet  motor comprising a wire (braided wire) strung in slots between adjacent, alternating stator pole teeth in a zig-zag (meandering) pattern, to provide flat winding overhangs having a small volume in the area of the points of intersection of the partial windings outside the slots, as well as a uniform three-phase winding scheme (abstract; ¶[0060]; Fig.1b).
Thus, it would have been obvious before the effective filing date to string the wires in Tawse in a zig-zag pattern since Heinrich teaches this would have provided flat winding overhangs having a small volume in the area of the points of intersection of the partial windings outside the slots, as well as a uniform three-phase winding scheme.
Regarding claim 3, in Tawse the panel (housing, not numbered) interlocks with the plurality of stator poles and removably couples to each side wall (i.e., panel connects side walls via tie rods 11; Fig.1);
Regarding claim 4, in Tawes a plurality of magnets 7 is disposed at an edge of the first plate (rotor) 6 proximal to the wire (coil) 19 (Fig.1). 
Regarding claim 5, in both Tawes and Heinrich, the wire is strung about the outside circumference of the plurality of stator poles (Tawes Fig.3; Heinrich, Fig.1b). 
Regarding claim 12, in Tawes a plurality of stator poles are in a first group of linearly arranged stator poles (e.g., a pair of stator coil-pole assemblies 8) and a second group of linearly arranged stator poles (i.e., another pair of stator coil-pole assemblies 8), wherein the first and second group are not co-linear (Fig.2).  
Claims 2-6 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spooner in view of Heinrich.
Similarly, Spooner teaches a plurality of stator poles (yokes) 35 are along the edge of each side wall 31/33, wherein the wire (coil) 38 is strung between adjacent, alternating stator poles of the side walls, but not in a “zig-zag pattern”.
But, Heinrich teaches a permanent magnet  motor comprising a wire (braided wire) strung in slots between adjacent, alternating stator pole teeth in a zig-zag (meandering) pattern, to provide flat winding overhangs having a small volume in the area of the points of intersection of the partial windings outside the slots, as well as a uniform three-phase winding scheme (abstract; ¶[0060]; Fig.1b).
Thus, it would have been obvious before the effective filing date to string the wires in Spooner in a zig-zag pattern since Heinrich teaches this would have provided flat winding overhangs having a small volume in the area of the points of intersection of the partial windings outside the slots, as well as a uniform three-phase winding scheme.
Regarding claim 3, in Spooner the panel (beam/plate) 32/40 interlocks with the plurality of stator poles (yokes) 35 and removably couples to each side wall (i.e., each beam 32 connects to end plate 31 by end cap 33; c.4:19-21; Fig.2). 
Regarding claim 4, Spooner’s plurality of magnets 7 are disposed at an edge of the first plate 46 proximal to the wire (coil) 38 (Fig.2). 
Regarding claim 5, in both Spooner and Heinrich, the wire is strung about the outside circumference of the plurality of stator poles (Spooner Fig.3; Heinrich, Fig.1b). 
Regarding claim 6, Spooner further teaches a plurality of panels (beams/plates) 32/40 spanning the edge of the side walls 31/33 and interlocking with the plurality of stator poles 35 (Fig.2).  
Regarding claim 12, in Spooner a plurality of stator poles are in a first group of linearly arranged stator poles (e.g., a pair of stator coil-pole assemblies 35) and a second group of linearly arranged stator poles (i.e., another pair of stator coil-pole assemblies 35), wherein the first and second group are not co-linear (Figs.2-3).  
Regarding claim 13, in Spooner the plurality of panels (beams/plates) 32/40 are planar (Fig.2).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No.11,171,522. This is a statutory double patenting rejection.


Claim 1 of the application:
An electric device comprising: 
a housing having two side walls coupled by an axle, each side wall having a stator pole at an edge of the side wall; 
a wire strung between the stator pole of each side wall; 
a panel spanning the edge of each side wal[l] and interlocking with the stator pole; 
a first plate disposed between the side walls and coupled to the axle; and 
a magnet disposed at an edge of the first plate proximal to the wire.

Claim 1 of the ‘522 Patent:
An electric device comprising: 
a housing having two side walls coupled by an axle, each side wall having a stator pole at an edge of the side wall; 
a wire strung between the stator pole of each side wall; 
a panel spanning the edge of each side wall and interlocking with the stator pole; 
a first plate disposed between the side walls and coupled to the axle; and 
a magnet disposed at an edge of the first plate proximal to the wire.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834